Citation Nr: 0816944	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-04 997 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation higher than 30 percent for the 
veteran's service-connected coronary artery disease, status 
post myocardial infarction associated with type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The veteran had active service from June 1960 to August 1981.   

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal following a Remand issued in March 2007.  This 
matter was originally on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In March 2007, the Board increased the rating for the 
veteran's diabetes mellitus from 20 to 40 percent.  Thus, 
that issue is no longer before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The evidence does not show that the veteran's cardiac 
disability was manifested by more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 
percent to 50 percent throughout the entire appeal period. 


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
coronary artery disease, status post myocardial infarction 
have not been met or approximated for the entire appeal 
period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.104, 
Diagnostic Code 7005-7006 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in September 2003, the RO generally 
advised the veteran of what the evidence must show to 
establish entitlement to an increased evaluation and asked 
the veteran to provide the requested information and evidence 
within 30 days of the letter.  The RO also advised the 
veteran of the evidence VA had received, the evidence VA was 
responsible for obtaining, and the evidence VA would make 
reasonable efforts to obtain in support of the veteran's 
claim.  Furthermore, the RO explained to the veteran that he 
may lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  The veteran was sent follow-up notice in 
March 2007, wherein the RO further explained the evidence 
that VA considers in assigning disability ratings and 
effective dates and described the types of evidence that the 
veteran should submit in support of his claim.    

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first, third, and 
fourth notice elements were satisfied by virtue of September 
2003 and March 2007 correspondence.  Cumulatively, the 
letters informed the veteran of the necessity of providing on 
his own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of his claimed disability 
and the effect that worsening has on the veteran's employment 
and, generally, his daily life and included examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask VA to obtain) relevant to establishing 
entitlement to increased compensation.  In that regard, the 
Board particularly notes that the RO specifically advised the 
veteran in the March 2007 letter that VA considered evidence 
of the impact of his claimed disability and its symptoms on 
his employment in determining the disability rating and 
specifically asked the veteran to provide evidence such as 
statements from employers as to job performance, lost time, 
or other information regarding how his claimed disability 
affects his ability to work.  The RO also asked the veteran 
to submit statements discussing his disability symptoms from 
people who have witnessed how they affect him in the March 
2007 letter.  The requested information and evidence would 
elicit the evidence necessary to ascertain the effect of the 
veteran's claimed disability on his employment and daily 
life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2007 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

Any defect with respect to the timing of notice with respect 
to these Vazquez notice elements has been cured as issuance 
of proper notice was followed by readjudication of the claim 
in December 2007.   

While the Diagnostic Code under which the veteran is rated 
(Diagnostic Code 7005-7006) contains specific criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran simply demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life and the veteran was not provided 
with notice of the criteria  prior to the December 2003 
rating decision, such notice defect is harmless error in this 
case.  The veteran was provided with the schedular criteria 
in the January 2005 Statement of the Case (SOC) and the RO 
explained what the evidence needed to show to establish 
entitlement to an increased rating in the reasons and bases 
portion of the SOC.  The veteran subsequently wrote in his 
February 2005 VA Form 9 that he believed that the evidence 
supported an increased evaluation for his cardiac disability.  
The veteran also has been represented by a state service 
organization throughout the course of this appeal that is 
well informed of the laws and regulations pertaining to the 
veteran's increased rating claim.  Thus, the veteran can 
reasonably be expected to have knowledge of the criteria 
necessary to establish an increased disability rating for his 
cardiac disability.  In addition, all relevant evidence has 
been obtained with respect to the claim as VA afforded the 
veteran with a medical examination in September 2007 in order 
to obtain the necessary test results (or the estimates of 
such results) that must be considered in evaluating his claim 
for an increased rating under the relevant schedular 
criteria.  Relevant VA treatment records are also associated 
with the claims folder and have been considered by VA.  
Moreover, the record reflects that the veteran has had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected by any lack of notice with 
respect to the second Vazquez element.      

The Board further notes that the RO provided the veteran with 
a copy of the December 2003 rating decision, the January 2005 
Statement of the Case (SOC), and the December 2007 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran's February 2006 Travel Board hearing and afforded the 
veteran with medical examinations in September 2003 and 
September 2007.  The RO also obtained VA treatment records 
identified as relevant to the veteran's claim and associated 
them with the claims folder.  Furthermore, earlier medical 
evidence pertinent to the veteran's history of cardiovascular 
problems is of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
the RO complied with its March 2007 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Analysis 

The veteran is presently assigned a 30 percent rating for his 
service-connected coronary artery disease, status post 
myocardial infarction associated with type II diabetes 
mellitus under Diagnostic Code 7005-7006.  A 30 percent 
rating is prescribed when there is evidence of a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

The Board notes that the veteran filed his increased rating 
claim in August 2003 and is in receipt of a 100 percent 
disability rating for his cardiac disability for the period 
from July 7, 2003 to October 31, 2003 due to his myocardial 
infarction (as prescribed by Diagnostic Code 7006) and for 
the period from June 3, 2004 to September 30, 2004 due to his 
hospitalization and convalescence for coronary artery bypass 
surgery.  He is otherwise in receipt of a 30 percent rating 
for his cardiac disability for the entire appeal period.  In 
the interest of clarity, the Board excludes the periods when 
the veteran is rated 100 percent for his cardiac disability 
from its analysis below and only references the portions of 
the appeal period when the veteran is in receipt of a 30 
percent disability rating in evaluating whether he is 
entitled to a higher disability rating.  Thus, the periods 
for which the veteran has been assigned a 100 percent 
disability rating for his cardiac disability are not 
considered part of the "appeal period" referenced below.          

In order for the veteran to receive the next higher 
evaluation of 60 percent under either Diagnostic Code 7005 
(arteriosclerotic heart disease/coronary artery disease) or 
7006 (myocardial infarction), the evidence must show that 
manifestations of his cardiac disability approximate more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 percent to 50 percent.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7006.  

The Board notes that one MET (metabolic equivalent) is 
defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, 
Note (2). 

A review of the findings included in the September 2003 VA 
medical examination report does not indicate that the 
veteran's cardiac disability picture more closely 
approximates the criteria associated with a 60 percent 
evaluation.  The Board notes that the September 2003 VA 
medical examiner did not order treadmill testing because the 
veteran was in recovery stage of his myocardial infarction at 
that time and, consequently, the examination report contains 
no MET measurements.  The September 2003 examiner also made 
no MET estimates, as noted in the March 2007 Board Remand.  
Nonetheless, the September 2003 examiner did note that the 
veteran had a normal left ventricular ejection fraction and 
made no mention of any congestive heart failure.  The 
examiner's findings are consistent with other medical 
evidence of record relevant to the appeal period.  

In addition, VA treatment records relevant to the appeal 
period contain no findings to show that the veteran 
demonstrates the symptomatology needed for an evaluation 
higher than the current 30 percent for his service-connected 
cardiac disability during the appeal period.  Indeed, the 
treatment records from April 2005 to March 2007 show that the 
veteran's coronary artery disease is included in his problem 
list where it is noted that the veteran had normal left 
ventricular systolic function and an ejection fraction of 75 
percent.  The Board notes that a March 2005 VA treatment 
record shows an ejection fraction of 48 percent; however, 
such finding is not shown to be a typical manifestation of 
the veteran's cardiac disability at any other time during the 
appeal period.  An October 2004 treatment record notes that 
cardiovascular assessment findings for the veteran were 
within normal limits and an April 2005 VA treatment record 
notes that the veteran had an ejection fraction of 75 
percent.  Thus, six months prior to the March 2005 finding 
and one month after the finding, the medical evidence does 
not show that the veteran demonstrated such symptomatology.  
As the medical evidence of record both before and after the 
March 2005 ejection fraction finding is not shown to be 
consistent with such finding during the time relevant to the 
appeal period, the Board affords it no probative value.  
Furthermore, it is observed that there are multiple 
complaints of dizziness and fatigue as well as findings of 
angina shown in the treatment records; however, there is no 
evidence that such symptoms result from a workload of greater 
than 3 METs but not greater than 5 METs.  In that regard, the 
Board particularly observes that a March 2005 VA treatment 
record reveals that a noninvasive test for ischemia revealed 
that the veteran achieved a MET level of 7.0 when the test 
was terminated due to fatigue, which is a finding consistent 
with the criteria contemplated in the current 30 percent 
evaluation.  There are no findings of congestive heart 
failure contained in the treatment records.  

Furthermore, the September 2007 VA medical examination report 
contains no findings to show that the veteran demonstrates 
the symptomatology needed for an evaluation higher than the 
current 30 percent for his service-connected cardiac 
disability during the appeal period.  While a review of the 
September 2007 VA medical examination report reveals that the 
veteran was not able to undergo an exercise treadmill test 
due to the examiner's determination that the veteran was not 
a candidate for walking on a treadmill, the September 2007 VA 
medical examiner noted that it appeared that the veteran was 
not having cardiac limitations at that time and that it was 
probable that the veteran had not experienced cardiac 
limitations less than ten METs.  The examiner also wrote that 
there had been no evidence of any congestive heart failure 
and the veteran's left ventricular ejection fraction was 
normal at 59 percent.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating higher than 30 percent for the veteran's service-
connected cardiac disability as a review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.   
      
For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and the assignment of an evaluation higher than 30 
percent for the veteran's cardiac disability is not warranted 
on a schedular basis for the entire appeal period.     

The Board additionally notes that the veteran's cardiac 
disability does warrant consideration of an extraschedular 
evaluation.  To the extent that the veteran's cardiac 
disability affects his employability, such has been 
contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an evaluation higher than 30 percent for the 
veteran's service-connected coronary artery disease, status 
post myocardial infarction associated with type II diabetes 
mellitus is denied for the entire appeal period.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


